AFFIRMED and Opinion Filed August 22, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00442-CR
                                        No. 05-18-00443-CR

                              DOUGLAS KEITH HALL, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
                     Trial Court Cause Nos. F16-00107-H & F16-00108-H

                              MEMORANDUM OPINION
                          Before Justices Schenck, Osborne, and Reichek
                                   Opinion by Justice Reichek
       Douglas Keith Hall entered open pleas of guilty to theft and securing execution of a

document by deception, both third-degree felonies, in connection with a scheme to defraud and

deprive the Social Security Administration of property valued at $30,000 or more but less than

$150,000. The trial court accepted his pleas, found appellant guilty, and assessed concurrent

sentences of eight years in prison for theft; ten years in prison, probated for ten years, for securing

execution of a document by deception; and a $10,000 fine in each case.

       In two issues, appellant contends the trial court violated his statutory and common-law

rights to allocution. “Allocution” refers to a trial judge affording a criminal defendant the

opportunity to “present his personal plea to the Court in mitigation of punishment before sentence

is imposed.” McClintick v. State, 508 S.W.2d 616, 618 (Tex. Crim. App. 1974) (op. on reh’g).
The statutory right is found in article 42.07 of the Texas Code of Criminal Procedure and requires

that the defendant be asked, before sentence is pronounced, “whether he has anything to say why

the sentence should not be imposed against him.” TEX. CODE CRIM. PROC. ANN. art. 42.07.

       The record here shows that after hearing punishment evidence, the trial court pronounced

sentence without first asking appellant whether he had anything to say in mitigation. However, to

complain on appeal of the denial of the right of allocution, whether statutory or one claimed under

the common law, a defendant must timely object. See Gallegos-Perez v. State, No. 05-16-00015-

CR, 2016 WL 6519113, at *2 (Tex. App.—Dallas Nov. 1, 2016, no pet.) (mem. op.)(not designated

for publication) (citing Tenon v. State, 563 S.W.2d 622, 623 (Tex. Crim. App. [Panel Op.] 1978);

McClintick, 508 S.W.2d at 618)). Appellant did not. Accordingly, we resolve both issues against

him.

       We affirm the trial court’s judgments.




                                                  /Amanda L. Reichek/
                                                  AMANDA L. REICHEK
                                                  JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
180442F.U05



Schenck, J., concurring
Osborne, J., joining both majority and concurrence




                                                –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 DOUGLAS KEITH HALL, Appellant                    On Appeal from the Criminal District Court
                                                  No. 1, Dallas County, Texas
 No. 05-18-00442-CR       V.                      Trial Court Cause No. F16-00107-H.
                                                  Opinion delivered by Justice Reichek;
 THE STATE OF TEXAS, Appellee                     Justices Schenck and Osborne participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered August 22, 2019




                                            –3–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 DOUGLAS KEITH HALL, Appellant                    On Appeal from the Criminal District Court
                                                  No. 1, Dallas County, Texas
 No. 05-18-00443-CR       V.                      Trial Court Cause No. F16-00108-H.
                                                  Opinion delivered by Justice Reichek;
 THE STATE OF TEXAS, Appellee                     Justices Schenck and Osborne participating.

      Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered August 22, 2019.




                                            –4–